Exhibit 10.28











 
 
SECOND AMENDED AND RESTATED


ADVISORY AGREEMENT
 
BY AND AMONG
 
AMERICAN REALTY CAPITAL TRUST V, INC.,
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP V, L.P.,
 
AND
 
AMERICAN REALTY CAPITAL ADVISORS V, LLC
 
Dated as of April 29, 2015
 
 
 

--------------------------------------------------------------------------------













































































 






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
Page
  1.
 
DEFINITIONS
 
1
 
 
 
 
 
  2.
 
APPOINTMENT
 
7
 
 
 
 
 
  3.
 
DUTIES OF THE ADVISOR
 
7
 
 
 
 
 
  4.
 
AUTHORITY OF ADVISOR
 
9
 
 
 
 
 
  5.
 
FIDUCIARY RELATIONSHIP
 
9
 
 
 
 
 
  6.
 
NO PARTNERSHIP OR JOINT VENTURE
 
9
 
 
 
 
 
  7.
 
BANK ACCOUNTS
 
9
 
 
 
 
 
  8.
 
RECORDS; ACCESS
 
10
 
 
 
 
 
  9.
 
LIMITATIONS ON ACTIVITIES
 
10
 
 
 
 
 
 10.
 
FEES
 
10
 
 
 
 
 
 11.
 
EXPENSES
 
12
 
 
 
 
 
 12.
 
OTHER SERVICES
 
14
 
 
 
 
 
 13.
 
REIMBURSEMENT TO THE ADVISOR
 
14
 
 
 
 
 
 14.
 
OTHER ACTIVITIES OF THE ADVISOR
 
14
 
 
 
 
 
 15.
 
THE AMERICAN REALTY CAPITAL NAME
 
15
 
 
 
 
 
 16.
 
TERM OF AGREEMENT
 
15
 
 
 
 
 
 17.
 
TERMINATION BY THE PARTIES
 
15
 
 
 
 
 
 18.
 
ASSIGNMENT
 
15
 
 
 
 
 
 19.
 
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION
 
15
 
 
 
 
 
 20.
 
INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING PARTNERSHIP
AGREEMENT
 
16
 
 
 
 
 
 21.
 
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP
 
16
 
 
 
 
 
 22.
 
INDEMNIFICATION BY ADVISOR
 
17





--------------------------------------------------------------------------------



 
 
 
 
 
 23. 
 
NOTICES
 
17
 
 
 
 
 
 24.
 
MODIFICATION
 
18
 
 
 
 
 
 25.
 
SEVERABILITY
 
18
 
 
 
 
 
 26.
 
GOVERNING LAW
 
18
 
 
 
 
 
 27.
 
ENTIRE AGREEMENT
 
18
 
 
 
 
 
 28.
 
NO WAIVER
 
18
 
 
 
 
 
 29.
 
PRONOUNS AND PLURALS
 
19
 
 
 
 
 
 30.
 
HEADINGS
 
19
 
 
 
 
 
 31.
 
EXECUTION IN COUNTERPARTS
 
19
 
 
 
 
 

 
 
 


 
 




















































--------------------------------------------------------------------------------



ADVISORY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) dated as
of April 29, 2015, is entered into among American Realty Capital Trust V, Inc.,
a Maryland corporation (the “Company”), American Realty Capital Operating
Partnership V, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Realty Capital Advisors V, LLC, a Delaware limited
liability company. This Agreement shall take effect on the date (the “Effective
Date”) that is the date on which sections 8.1 and 8.5 of the Company’s Articles
of Amendment and Restatement dated April 3, 2013, shall no longer be in effect.
 
WITNESSETH
 
WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law;


WHEREAS, the Company is the general partner of the Operating Partnership;


WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;


WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;


WHEREAS, the Company, the Operating Partnership and the Advisor (i) entered into
that certain Advisory Agreement, dated as of April 4, 2013 (the “Original
Agreement”) and (ii) amended and restated the Original Agreement on June 5, 2013
and as amended April 15, 2015 (the “Amended and Restated Advisory Agreement”);
and


WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
and restate the Amended and Restated Advisory Agreement with effect as of the
Effective Date;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound as of the Effective Date, hereby agree as follows:
 
1.            DEFINITIONS.   As used in this Agreement, the following terms have
the definitions set forth below:
 
“ Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the Company, the Operating Partnership, the Advisor or any of
their Affiliates in connection with the selection, evaluation, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, brokerage fees, costs of appraisals, nonrefundable
option payments on property not acquired, accounting fees and expenses, title
insurance premiums and the costs of performing due diligence.
 
“Acquisition Fee” means the fee payable to the Advisor or its Affiliates
pursuant to Section 10(a).


“Adjusted Outstanding Shares” means, for the applicable period, the number of
shares of Common Stock, OP Units and other equity-based awards, excluding
restricted stock units or any other equity based awards that are subject to
performance metrics that are not currently achieved, outstanding on a daily
weighted average basis during such period, adjusted as necessary to exclude the
effect of dividends or distributions paid in shares of Common Stock, subdivision
of outstanding shares of Common Stock into a greater number of shares,
combination of outstanding shares of Common Stock into a smaller number of
shares, any reclassification of shares of Common Stock, repurchases by the
Company of shares of Common Stock and redemptions of shares of Common Stock.


“Advisor” means American Realty Capital Advisors V, LLC, a Delaware limited
liability company, any successor advisor to the Company and the Operating
Partnership, or any Person to which American Realty Capital Advisors V, LLC or
any successor advisor subcontracts substantially all its
functions.  Notwithstanding the foregoing, a Person hired or retained by
American Realty Capital Advisors V, LLC to perform property management and
related services for the Company or the Operating Partnership that is not hired
or retained to perform substantially all the functions of American Realty
Capital Advisors V, LLC with respect to the Company and the Operating
Partnership as a whole shall not be deemed to be an Advisor. 






--------------------------------------------------------------------------------



“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.  For purposes of this definition, the
terms “controls,” “is controlled by,” or “is under common control with” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
or voting rights, by contract or otherwise.


“Agreement” has the meaning set forth in the preamble, and such term shall
include any amendment or supplement hereto from time to time.


“Amended and Restated Advisory Agreement” has the meaning set forth in the
recitals.


“Anniversary Date” means each one year anniversary date of the date of this
Agreement.


“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.
  


“Base Management Fee” means the fees payable to the Advisor or its assignees
pursuant to Section 10(g).
 
“Board of Directors” or “Board” means the Board of Directors of the Company.
 
“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.
 
“ Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occur:  (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within thirty (30) days or have begun action within thirty (30) days to
cure the default which shall be completed with reasonable diligence; (B) the
Advisor shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver, liquidator, or trustee of the Advisor, for all or
substantially all its property by reason of the foregoing, or if a court of
competent jurisdiction approves any petition filed against the Advisor for
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or (C) the Advisor shall institute proceedings
for voluntary bankruptcy or shall file a petition seeking reorganization under
the federal bankruptcy laws, or for relief under any law for relief of debtors,
or shall consent to the appointment of a receiver for itself or for all or
substantially all its property, or shall make a general assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts, generally, as they become due.


“Change of Control ” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, as enacted
and in force on the date hereof, whether or not the Company is then subject to
such reporting requirements; provided, however, that, without limitation, a
Change of Control shall be deemed to have occurred if:  (i) any “person” (within
the meaning of Section 13(d) of the Exchange Act, as enacted and in force on the
date hereof) is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3, as enacted and in force on the date hereof, under the Exchange Act)
of securities of the Company representing 9.8% or more of the combined voting
power of the Company’s securities then outstanding; (ii) there occurs a merger,
consolidation or other reorganization of the Company which is not approved by
the Board of Directors; (iii) there occurs a sale, exchange, transfer or other
disposition of substantially all the assets of the Company to another Person,
which disposition is not approved by the Board of Directors; or (iv) there
occurs a contested proxy solicitation of the Stockholders that results in the
contesting party electing candidates to a majority of the Board of Directors’
positions next up for election.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended,
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
 
“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.
“Company” has the meaning set forth in the preamble.




--------------------------------------------------------------------------------



“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of an asset which is reasonable, customary and
competitive in light of the size, type and location of the asset.
 
“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.


“Contract Sales Price” means the total consideration received by the Company for
the sale of an Investment.


“Core Earnings” means the net income (loss), computed in accordance with GAAP,
excluding (i) non-cash equity compensation expense, (ii) the Variable Management
Fee, (iii) acquisition and transaction related fees and expenses, (iv) financing
related fees and expenses, (v) depreciation and amortization, (vi) realized
gains and losses on the sale of assets, (vii) any unrealized gains or losses or
other non-cash items that are included in net income (loss) for the applicable
reporting period, regardless of whether such items are included in other
comprehensive income or loss, or in net income, (viii) one-time events pursuant
to changes in GAAP and certain non-cash charges, (ix) impairment losses on real
estate related investments and other than temporary impairment of securities,
(x) amortization of deferred financing costs, (xi) amortization of tenant
inducements, (xii) amortization of straight-line rent, (xiii) amortization of
market lease intangibles, (xiv) provision for loan losses and (xv) other
non-recurring revenue and expenses, in each case after discussions between the
Advisor and the Independent Directors and approved by a majority of the
Independent Directors.


“Core Earnings Per Adjusted Share” means, for the applicable period, Core
Earnings divided by the Adjusted Outstanding Shares for such period.


“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for the
Offering.
 
“Dealer Manager Fee” means the fee from the sale of Shares in a Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Primary Offering.
 
“Director” means a director of the Company.
 
“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.
 
  
“Fee Termination Date” means the date that is 180 calendar days following the
Effective Date.


“Financing Coordination Fee” means the fee payable to the Advisor or its
Affiliates pursuant to Section 10(d).


“FINRA” means the Financial Industry Regulatory Authority, Inc.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Good Reason ” means:  (i) any failure to obtain a satisfactory agreement from
any successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.
 
“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses.  For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.
 
“Indemnitee” has the meaning set forth in Section 20.




--------------------------------------------------------------------------------



 
“Independent Director” has the meaning set forth in the Articles of
Incorporation.
 
“Insourced Acquisition Expenses” means Acquisition Expenses incurred in
connection with services performed by the Advisor or any of its Affiliates,
including legal advisory expenses, due diligence expenses, personnel expenses,
acquisition-related administrative and advisory expenses, survey, property,
contract review expenses, travel and communications expenses and other closing
costs.
“Investments” means any investments by the Company or the Operating Partnership,
directly or indirectly, in Real Estate Assets, Real Estate Related Loans or any
other asset.
 
“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Investments.
 
“Listing” means the listing of the Common Stock on a national securities
exchange, or the inclusion of the Common Stock for trading in the
over-the-counter-market.
 
“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.
 
“Management Agreement” means the Property Management and Leasing Agreement,
dated as of April 4, 2013, among the Company, the Operating Partnership and
American Realty Capital Properties V, LLC, as the same may be amended from time
to time.


“Market Check” means an analysis comparing (a) the amount of Insourced
Acquisition Expenses paid in the previous calendar year to the Advisor or any of
its Affiliates with (b) the projected amount of Acquisition Expenses for the
following calendar year assuming that a Person other than the Advisor or its
Affiliates performs substantially similar services for a substantially similar
amount of Investments.
  
“Notice” has the meaning set forth in Section 22.
 
“Offering” means any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act.


“Operating Partnership” has the meaning set forth in the preamble.
“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership, dated as of April 4, 2013, among the Company,
American Realty Capital Trust V Special Limited Partner, LLC, and the Advisor,
as the same may be amended from time to time.
 
“OP Units” means units of limited partnership interest in the Operating
Partnership.
 
“Organization and Offering Expenses” means all expenses (other than the Selling
Commission and the Dealer Manager Fee) to be paid by the Company in connection
with an Offering, including legal, accounting, printing, mailing and filing
fees, charges of the escrow holder and transfer agent, charges of the Advisor
for administrative services related to the issuance of Shares in an Offering,
reimbursement of the Advisor for costs in connection with preparing supplemental
sales materials, the cost of bona fide training and education meetings held by
the Company (primarily the travel, meal and lodging costs of the registered
representatives of broker-dealers), attendance and sponsorship fees and cost
reimbursement for employees of the Company’s Affiliates to attend retail
seminars conducted by broker-dealers and, in special cases, reimbursement to
soliciting broker-dealers for technology costs associated with an Offering,
costs and expenses related to such technology costs, and costs and expenses
associated with facilitation of the marketing of the Shares and the ownership of
Shares by such broker-dealer’s customers.


“Original Advisory Agreement” has the meaning set forth in the recitals.


“Person” has the meaning set forth in the Articles of Incorporation.
  




--------------------------------------------------------------------------------



“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.
 
“Prospectus” means a final prospectus of the Company filed pursuant to Rule
424(b) of the Securities Act, as the same may be amended or supplemented from
time to time. 


“Real Estate Assets” means any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including fee or leasehold
interests, options and leases), directly, through one or more subsidiaries or
through a Joint Venture.
 
“Real Estate Commission” means the fees payable to the Advisor pursuant to
Section 10(c).
“Real Estate Related Loans” means any investments in mortgage loans and other
types of real estate related debt financing, including, mezzanine loans, bridge
loans, convertible mortgages, wraparound mortgage loans, construction mortgage
loans, loans on leasehold interests and participations in such loans, by the
Company or the Operating Partnership, directly, through one or more subsidiaries
or through a Joint Venture.
 
“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.
 
“Registration Statement” means the Company’s registration statement on Form S-11
(File No. 333-180274) and the prospectus contained therein.
“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both, as defined pursuant to Sections 856
through 860 of the Code and any successor or other provisions of the Code
relating to real estate investment trusts (including provisions as to the
attribution of ownership of beneficial interests therein) and the regulations
promulgated thereunder.
 
“Sale” or “Sales” means any transaction or series of transactions
whereby:  (i) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys, or relinquishes its direct or indirect ownership of any Real
Estate Assets, Loan or other Investment or portion thereof, including the lease
of any Real Estate Assets consisting of a building only, and including any event
with respect to any Real Estate Assets that gives rise to a significant amount
of insurance proceeds or condemnation awards; (ii) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all the direct or indirect interest of the
Company or the Operating Partnership in any Joint Venture in which it is a
co-venturer, member or partner; (iii) any Joint Venture directly or indirectly
(except as described in other subsections of this definition) in which the
Company or the Operating Partnership as a co-venturer, member or partner sells,
grants, transfers, conveys, or relinquishes its direct or indirect ownership of
any Real Estate Assets or portion thereof, including any event with respect to
any Real Estate Assets which gives rise to insurance claims or condemnation
awards; or (iv) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its direct or indirect interest in any Real Estate
Related Loans or portion thereof (including with respect to any Real Estate
Related Loan, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments) and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (v) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any other asset not previously
described in this definition or any portion thereof, but not including any
transaction or series of transactions specified in clauses (i) through (v) above
in which the proceeds of such transaction or series of transactions are
reinvested by the Company in one or more assets within 180 days thereafter.
 
 “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor statute thereto. Reference to any provision of the
Securities Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time. 


“Selling Commission” means the fee payable to the Dealer Manager and reallowable
to Soliciting Dealers with respect to Shares sold by them in a Primary Offering.
 
“Shares” means the shares of beneficial interest or of common stock of the
Company of any class or series, including Common Stock, that has the right to
elect the Directors of the Company.




--------------------------------------------------------------------------------



 
“Soliciting Dealers” means broker-dealers that are members of FINRA, or that are
exempt from broker-dealer registration, and that, in either case, have executed
soliciting dealer or other agreements with the Dealer Manager to sell Shares.
 
“Sponsor” means AR Capital, LLC, a Delaware limited liability company.
 
“Stockholders” means the holders of record of the Shares as maintained on the
books and records of the Company or its transfer agent.
 
“Termination Date” means the date of termination of this Agreement.


“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.
“Valuation Guidelines” means the valuation guidelines adopted by the Board, as
may be amended from time to time.
“Value” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any national securities exchange, the last reported sale price, regular way, on
such day, or if no such sale takes place on such day, the average of the closing
bid and asked prices, regular way, on such day, (ii) if the security is not
listed or admitted to trading on the NYSE or any national securities exchange,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the Advisor, or (iii) if the security is
not listed or admitted to trading on the NYSE or any national securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Advisor, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
days prior to the date in question) for which prices have been so reported;
provided, that if there are no bid and asked prices reported during the ten days
prior to the date in question, the value of the security shall be determined by
the Advisor acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the security includes any additional rights, then the value of such rights
shall be determined by the Advisor acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.
“Variable Management Fee” means the fees payable to the Advisor or its assignees
pursuant to Section 10(f).
2.            APPOINTMENT.   The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor to perform the services set forth
herein on the terms and subject to the conditions set forth in this Agreement
and subject to the supervision of the Board, and the Advisor hereby accepts such
appointment.
 
3.            DUTIES OF THE ADVISOR.   The Advisor will use its reasonable best
efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board.  In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation, By-laws and the Operating
Partnership Agreement, the Advisor, directly or indirectly, will:  


(a)           serve as the Company’s and the Operating Partnership’s investment
and financial advisor;
 
(b)           provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;
 
(c)           investigate, select and, on behalf of the Company and the
Operating Partnership, engage and conduct business with and supervise the
performance of such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder (including consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers, property
owners, property managers, real estate management companies, real estate
operating companies, securities investment advisors, mortgagors, the registrar
and the transfer agent and any and all agents for any of the




--------------------------------------------------------------------------------



foregoing), including Affiliates of the Advisor and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services (including entering into contracts in the name of the
Company and the Operating Partnership with any of the foregoing);
 
(d)           consult with the officers and Directors of the Company and assist
the Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;
 
(e)           subject to the provisions of Section 4 , (i) participate in
formulating an investment strategy and asset allocation framework; (ii) locate,
analyze and select potential Investments; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
Investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (vi) enter into leases and service contracts
for Real Estate Assets and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real Estate
Assets; (vii) actively oversee and manage Investments for purposes of meeting
the Company’s investment objectives and reviewing and analyzing financial
information for each of the Investments and the overall portfolio; (viii) select
Joint Venture partners, structure corresponding agreements and oversee and
monitor these relationships; (ix) oversee, supervise and evaluate Affiliated and
non-Affiliated property managers who perform services for the Company or the
Operating Partnership; (x) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement; (xi) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing and
analyzing the capital and operating budgets for the Real Estate Assets and
generating an annual budget for the Company; (xii) recommend various liquidity
events to the Board when appropriate; and (xiii) source and structure Real
Estate Related Loans; 


(f)           upon request, provide the Board with periodic reports regarding
prospective investments;
 
(g)           make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;
 
(h)           negotiate on behalf of the Company and the Operating Partnership
with banks or other lenders for Loans to be made to the Company, the Operating
Partnership or any of their subsidiaries, and negotiate with investment banking
firms and broker-dealers on behalf of the Company, the Operating Partnership or
any of their subsidiaries, or negotiate private sales of Shares or obtain Loans
for the Company, the Operating Partnership or any of their subsidiaries, but in
no event in such a manner so that the Advisor shall be acting as broker-dealer
or underwriter; provided , however , that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company, the Operating Partnership or any of their
subsidiaries;
 
(i)           obtain reports (which may, but are not required to, be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;
 
(j)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Company
and the Operating Partnership under this Agreement, including reports with
respect to potential conflicts of interest involving the Advisor or any of its
Affiliates;
 
(k)           provide the Company and the Operating Partnership with all
necessary cash management services;
 
(l)           deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;
 
(m)           notify the Board of all proposed material transactions before they
are completed;
 
 (n)           effect any private placement of OP Units, tenancy-in-common
(TIC) or other interests in Investments as may be approved by the Board;
 
(o)           perform investor-relations and Stockholder communications
functions for the Company;
  




--------------------------------------------------------------------------------



(p)           render such services as may be reasonably determined by the Board
of Directors consistent with the terms and conditions herein;


(q)           maintain the Company’s accounting and other records and assist the
Company in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies;
 
(r)           do all things reasonably necessary to assure its ability to render
the services described in this Agreement;


Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3.
 
4.            AUTHORITY OF ADVISOR.
 
(a)           Pursuant to the terms of this Agreement (including the
restrictions included in this Section 4 and in Section 9), and subject to the
continuing and exclusive authority of the Board over the supervision of the
Company, the Company, acting on the authority of the Board of Directors, hereby
delegates to the Advisor the authority to perform the services described in
Section 3.
 
(b)           Notwithstanding anything herein to the contrary, all Investments
will require the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board specified by the Board, as the case
may be.
 
(c)           If a transaction requires approval by the Independent Directors,
the Advisor will deliver to the Independent Directors all documents and other
information reasonably required by them to evaluate properly the proposed
transaction.
 
(d)           The Board may, at any time upon the giving of Notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.
 
5.            FIDUCIARY RELATIONSHIP.   The Advisor, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, has a fiduciary responsibility and duty to the Company, the
Stockholders and the partners in the Operating Partnership. 
 
6.            NO PARTNERSHIP OR JOINT VENTURE.   Except as provided in Section
10(i), the parties to this Agreement are not partners or joint venturers with
each other and nothing herein shall be construed to make them partners or joint
venturers or impose any liability as such on either of them.
 
7.            BANK ACCOUNTS.   The Advisor may establish and maintain one or
more bank accounts in the name of the Company or the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve; provided,
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company. 


8.            RECORDS; ACCESS.   The Advisor shall maintain appropriate records
of all its activities hereunder and make such records available for inspection
by the Directors and by counsel, auditors and authorized agents of the Company,
at any time and from time to time.  The Advisor shall at all reasonable times
have access to the books and records of the Company and the Operating
Partnership.
 
9.            LIMITATIONS ON ACTIVITIES   Notwithstanding anything herein to the
contrary, the Advisor shall refrain from taking any action which, in its sole
judgment, or in the sole judgment of the Company, made in good faith, would
(a) adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it




--------------------------------------------------------------------------------



receives further clarification or instructions from the Board.  In such event,
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given.
 
10.         FEES.
 
(a)            Acquisition Fee.  Subject to Section 10(e) and Section 10(b), the
Company shall pay an Acquisition Fee to the Advisor or its Affiliates as
compensation for services rendered in connection with the investigation,
selection and acquisition (by purchase, investment or exchange) of Investments.
If the Advisor is terminated without Cause pursuant to Section 16(a), the
Advisor or its Affiliates shall be entitled to an Acquisition Fee for any
Investments acquired after the Termination Date for which a contract to acquire
any such Investment had been entered into at or prior to the Termination Date.
The total Acquisition Fee payable to the Advisor or its Affiliates shall equal
one percent (1.0%) of the Contract Purchase Price of each Investment.   The
purchase price allocable for an Investment held through a Joint Venture shall
equal the product of (i) the Contract Purchase Price of the Investment and
(ii) the direct or indirect ownership percentage in the Joint Venture held
directly or indirectly by the Company or the Operating Partnership.  For
purposes of this Section 10(a), “ownership percentage” shall be the percentage
of capital stock, membership interests, partnership interests or other equity
interests held by the Company or the Operating Partnership, without regard to
classification of such equity interests.  The Company shall pay to the Advisor
or its Affiliates the Acquisition Fee promptly upon the closing of the
Investment and shall cover services rendered by the Advisor or its Affiliates
until such time as a letter of intent to purchase such Investment has been
submitted to the seller by the Advisor and the Advisor has presented a detailed
investment memorandum to the Board of Directors for approval.  In addition, if
during the period ending two years after the close of the initial Offering, the
Company sells an Investment and then reinvests in other Investments, the Company
will pay to the Advisor or its Affiliates one percent (1.0%) of the purchase
price of Real Estate Assets and one percent (1.0%) of the amount advanced for
Real Estate Related Loans or other Investments (other than Real Estate Assets),
along with reimbursement of acquisition expenses.  Notwithstanding the above,
the Company shall not pay, and the Advisor and its affiliates shall have no
right to receive, any Acquisition Fees associated with Investments that are
completed after the Fee Termination Date; provided that the Company shall pay,
and the Advisor and its affiliates shall be entitled to receive Acquisition Fees
with respect to Investments that are completed after the Fee Termination Date
and which were either under negotiation, under contract, or were the subject of
a signed letter of intent (regardless of whether the letter was binding) on a
date prior to the Fee Termination Date.


(b)            Limitation on Total Acquisition Fees, Financing Coordination Fees
and Acquisition Expenses.  


(i) The total of all “Acquisition Fees” (as defined in the Articles of
Incorporation), Financing Coordination Fees and Acquisition Expenses payable in
connection with the Company’s total portfolio of Investments and reinvestments,
if any, shall be reasonable and shall not exceed an amount equal to four and
one-half percent (4.5%) of the Contract Purchase Price of the Company’s total
portfolio of Investments or four and one-half percent (4.5%) of the amount
advanced for the Company’s total portfolio of Investments; provided, however,
that once all the proceeds from the initial Offering have been fully invested,
the total of all Acquisition Fees and Financing Coordination Fees shall not
exceed one and one-half percent (1.5%) of the Contract Purchase Price of all the
Investments acquired.


(ii) In accordance with the Articles of Incorporation, the total of all
Acquisition Fees, Financing Coordination Fees and Acquisition Expenses payable
in connection with any Investment or any reinvestment shall be reasonable and
shall not exceed an amount equal to four and one-half percent (4.5%) of the
Contract Purchase Price of the Investment or four and one-half percent (4.5%) of
the amount advanced for any Investment; provided, further, however, that a
majority of the Directors (including a majority of the Independent Directors)
not otherwise interested in the transaction may approve fees and expenses in
excess of these limits if they determine the transaction to be commercially
competitive, fair and reasonable to the Company.


(iii)    The “Acquisition Fees” (as defined in the Articles of Incorporation)
and Financing Coordination Fees shall terminate on the Fee Termination Date;
provided, however, that “Acquisition Fees” (as defined in the Articles of
Incorporation) and Financing Coordination Fees shall remain payable with respect
to the review and evaluation of potential investments in Assets and which were
either under negotiation, under contract, or were the subject of a signed letter
of intent (regardless of whether the letter was binding) on a date prior to the
Fee Termination Date.
 
(c)            Real Estate Commission.  In connection with a Sale of a Real
Estate Asset in which the Advisor or any Affiliate of the Advisor provides a
substantial amount of services, as determined by the Independent Directors, the
Company shall pay to the Advisor or its assignees a Real Estate Commission up to
the lesser of (i) two percent (2.0%) of the Contract Sales Price of such Real
Estate Asset or (ii) one-half of the Competitive Real Estate Commission paid if
a non-Affiliate broker




--------------------------------------------------------------------------------



is also involved; provided, however, that in no event may the Real Estate
Commission paid to the Advisor, its Affiliates and non-Affiliates, exceed the
lesser of six percent (6.0%) of the Contract Sales Price and a Competitive Real
Estate Commission.
 
(d)            Financing Coordination Fee.   Until the Fee Termination Date, the
Company shall pay a Financing Coordination Fee to the Advisor or its assignees
in connection with the financing of any Investment, assumption of any Loans with
respect to any Investment or refinancing of any Loan in an amount equal to 0.75%
of the amount made available and/or outstanding under any such Loan, including
any assumed Loan.  The Advisor may reallow some of or all this Financing
Coordination Fee to reimburse third parties with whom it may subcontract to
procure any such Loan. The Company shall pay the Advisor the Financing
Coordination Fee with respect to services provided in connection with the
origination or refinancing of Loans the Company obtains, that are completed
after the Fee Termination Date and which were under negotiation, under contract
or were the subject of a signed letter of intent (regardless of whether the
letter was binding) on a date prior to the Fee Termination Date.


(e)     Fee Termination Date. The fees described in Sections 10(a) through 10(d)
above shall be payable only in respect of acquisitions pursuant to which the
Company has completed, entered into an agreement in relation to or entered into
a letter of intent or otherwise initiated during the 180 period following the
Effective Date (the “Fee Termination Date”). Following the Fee Termination Date,
no fees shall accrue pursuant to Sections 10(a) through 10(d) above.


(f)     Variable Management Fee. The Company shall pay the Advisor a Variable
Management Fee, payable quarterly in arrears, in an amount equal to (i) the
product of (A) the Adjusted Outstanding Shares for the calendar quarter
multiplied by (B) 15% multiplied by (C) the excess of Core Earnings Per Adjusted
Share for the previous 3-month period over $0.375, plus (ii) the product of (X)
the Adjusted Outstanding Shares for the calendar quarter multiplied by (Y) 10%
multiplied by (Z) the excess of Core Earnings Per Adjusted Share for the
previous 3-month period over $0.50.


(g)    Base Management Fee.   The Company shall pay the Advisor a Base
Management Fee, payable quarterly in arrears, equal to $4.5 million per quarter,
plus 0.375% of the cumulative net proceeds of all common and preferred equity
issued by the Company and its subsidiaries after a Listing, including: (i) any
equity issued in exchange or conversion of exchangeable notes based on the stock
price at the date of issuance; (ii) any other issuances of equity, including but
not limited to units in the Operating Partnership (excluding equity based
compensation but including issuances related to an acquisition, investment,
joint-venture or partnership); and (iii) any cumulative Core Earnings in excess
of cumulative distributions paid on common stock.


(h)    Payment of Fees.  


(i)            In connection with the Acquisition Fee, Real Estate Commission,
Variable Management Fee and Financing Coordination Fee, the Company shall pay
such fees to the Advisor or its assignees in cash, in Shares, or a combination
of both, the form of payment to be determined in the sole discretion of the
Advisor.


(ii)            Commencing with the date of this Agreement, the Base Management
Fee shall be payable in the form determined, at the discretion of the Advisor,
in cash, OP Units, Shares, or any combination thereof. Each OP Unit or Share
shall be valued at the Value of a Share.


(i)             Exclusion of Certain Transactions. 
 
(i)            If the Company or the Operating Partnership shall propose to
enter into any transaction in which the Advisor, any Affiliate of the Advisor or
any of the Advisor’s directors or officers has a direct or indirect interest,
then such transaction shall be approved by a majority of the Board not otherwise
interested in such transaction, including a majority of the Independent
Directors.
 
(ii)          Neither the Company nor the Operating Partnership shall make Loans
to the Advisor or any Affiliate thereof or certain of the Stockholders except
Mortgages (as defined in the Articles of Incorporation) pursuant to Section
9.3(iii) of the Articles of Incorporation (or any successor provision) or loans
to wholly owned subsidiaries of the Company. None of the Advisor nor any
Affiliate thereof, or certain of the Stockholders shall make loans to the
Company or the Operating Partnership, or to Joint Ventures, unless approved by a
majority of the Directors (including a majority of the Independent Directors)
not otherwise interested in such transaction as fair, competitive, and
commercially reasonable, and no less favorable to the Company or Operating
Partnership, as applicable, than comparable loans between unaffiliated parties.


(iii)    The Company and the Operating Partnership may enter into Joint Ventures
with the Advisor or its Affiliates provided that (a) a majority of Directors
(including a majority of Independent Directors) not otherwise interested in




--------------------------------------------------------------------------------



the transaction approves the transaction as being fair and reasonable to the
Company or Operating Partnership, as applicable, and (b) the investment by the
Company or Operating Partnership, as applicable, is on substantially the same
terms as those received by other joint venturers.


(j)             Limitation on Insourced Acquisition Expenses.
 
(i) The total of all Insourced Acquisition Expenses with respect to any
Investment shall initially be fixed at, and shall not exceed, 0.50% of the
Contract Purchase Price of the Investment or 0.50% of the amount advanced for an
Investment, which the Company shall pay to the Advisor or its Affiliate at the
closing of each Investment. For the avoidance of doubt, no payment in respect of
Insourced Acquisition Expenses shall be made unless the Advisor or its
Affiliates shall have performed services related to selecting, evaluating and
acquiring an Investment, regardless of whether such Investment is ultimately
acquired.


(ii) The total of all Insourced Acquisition Expenses for any calendar year shall
initially be fixed at, and shall not exceed, 0.50% of the Contract Purchase
Price of the Investments acquired during such period or 0.50% of the amounts
advanced for the Investments made during such period (to be prorated for any
partial calendar year); provided, however, within a reasonable period of time
following the end of each such calendar year, the Company shall perform a Market
Check and provide the results thereof to the Advisor within a reasonable period
of time and, if the result of the Market Check is that the projected amount of
Acquisition Expenses that would be incurred if substantially similar services
with respect to a substantially similar amount of properties were to be provided
by a Person other than the Advisor or any of its Affiliates during the
subsequent calendar year is lower than the amount of Insourced Acquisition
Expenses paid to the Advisor or its Affiliates during the previous calendar
year, either (A) the Advisor shall agree to reduce the cap on the Insourced
Acquisition Expenses until the next Market Check such that the cap on Insourced
Acquisition Expenses does not exceed the projected amount of Acquisition
Expenses that would be incurred if substantially similar services with respect
to a substantially similar amount of properties were to be provided by a Person
other than the Advisor or any of its Affiliates during the subsequent calendar
year or (B) the Company may outsource to a Person other than the Advisor or its
Affiliate certain services previously provided by the Advisor or its Affiliates
until the next Market Check.
 
11.           EXPENSES.
 
(a)           In addition to the compensation paid to the Advisor pursuant to
Section 10, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor, quarterly and in arrears, for all the expenses paid or
incurred by the Advisor or its Affiliates in connection with the services it
provides to the Company and the Operating Partnership pursuant to this
Agreement, including, the following:
 
(i)             Organization and Offering Expenses, including third-party due
diligence fees related to the Primary Offering, as set forth in detailed and
itemized invoices; provided, however, that the Company shall not reimburse the
Advisor to the extent such reimbursement would cause the total amount of
Organization and Offering Expenses paid by the Company and the Operating
Partnership to exceed two percent (2.0%) of the Gross Proceeds raised in all
Primary Offerings;
 
(ii)           Acquisition Expenses, subject to the limitations set forth in
Section 10(b), and Insourced Acquisition Expenses, subject to the limitations
set forth in Section 10(i);
 
(iii)           the actual cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor;
 
(iv)           interest and other costs for Loans, including discounts, points
and other similar fees; 


(v)           taxes and assessments on income of the Company or Investments;
 
(vi)          costs associated with insurance required in connection with the
business of the Company or by the Board;
 
(vii)         expenses of managing and operating Investments owned by the
Company, whether payable to an Affiliate of the Company or a non-affiliated
Person;
 
(viii)           all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;




--------------------------------------------------------------------------------



 
(ix)            expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;
 
(x)           expenses connected with payments of Distributions;
 
(xi)           expenses of organizing, revising, amending, converting, modifying
or terminating the Company, the Operating Partnership or any subsidiary thereof
or the Articles of Incorporation, By-laws or governing documents of the
Operating Partnership or any subsidiary of the Company or the Operating
Partnership;
 
(xii)          expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;
 
(xiii)         administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided , however , that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and
 
(xiv)          audit, accounting and legal fees.
 
(b)           Commencing upon the earlier to occur of (i) the fifth fiscal
quarter after the Company makes its first Investment and (ii) six (6) months
after the commencement of the initial Offering, expenses incurred by the Advisor
on behalf of the Company and the Operating Partnership or in connection with the
services provided by the Advisor hereunder and payable pursuant to this Section
11 shall be reimbursed (excluding Insourced Acquisition Expenses which shall be
paid as described in Section 10(j)(i) of this Agreement), no less than monthly,
to the Advisor.
 
12.          OTHER SERVICES.    Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3 , such services shall be
separately compensated at such customary rates and in such customary amounts as
are agreed upon by the Advisor and the Board, including a majority of the
Independent Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.


13.    OTHER ACTIVITIES OF THE ADVISOR.   Except as set forth in this Section 13
, nothing herein contained shall prevent the Advisor or any of its Affiliates
from engaging in or earning fees from other activities, including the rendering
of advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Sponsor or its Affiliates; nor
shall this Agreement limit or restrict the right of any director, officer,
member, partner, employee or stockholder of the Advisor or any of its Affiliates
to engage in or earn fees from any other business or to render services of any
kind to any other Person and earn fees for rendering such services; provided,
however , that the Advisor must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement.  The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service.  Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Advisor may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.
 
The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person.  If the
Advisor, Director or Affiliates thereof have sponsored other investment programs
with similar investment objectives which have investment funds available at the
same time as the Company, the Advisor shall inform the Board of the method to be
applied by the Advisor in allocating investment opportunities among the Company
and competing investment entities and shall provide regular updates to the Board
of the investment opportunities provided by the Advisor to competing programs in
order for the Board (including the Independent Directors) to fulfill its duty to
ensure that the Advisor and its Affiliates use their reasonable best efforts to
apply such method fairly to the Company. 
 
14.          THE AMERICAN REALTY CAPITAL NAME.   The Advisor and its Affiliates
have or may have a proprietary interest in the names “American Realty Capital,”
“ARC” and “AR Capital.”  The Advisor hereby grants to the Company, to the extent
of any proprietary interest the Advisor may have in any of the names “American
Realty Capital,”




--------------------------------------------------------------------------------



“ARC” and “AR Capital,” a non-transferable, non-assignable, non-exclusive,
royalty-free right and license to use the names “American Realty Capital,” “ARC”
and “AR Capital” during the term of this Agreement. The Company agrees that the
Advisor and its Affiliates will have the right to approve of any use by the
Company of the names “American Realty Capital,” “ARC” and “AR Capital,” such
approval not to be unreasonably withheld or delayed. Accordingly, and in
recognition of this right, if at any time the Company ceases to retain the
Advisor or one of its Affiliates to perform advisory services for the Company,
the Company will, promptly after receipt of written request from the Advisor,
cease to conduct business under or use the names “American Realty Capital,”
“ARC” and “AR Capital” or any derivative thereof and the Company shall change
its name and the names of any of its subsidiaries to a name that does not
contain the names “American Realty Capital,” “ARC” and “AR Capital” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the words “American Realty Capital,” “ARC” and “AR Capital.”
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having any of the names “American Realty Capital,” “ARC” and “AR Capital” as a
part of their name, all without the need for any consent (and without the right
to object thereto) by the Company.  Neither the Advisor nor any of its
Affiliates makes any representation or warranty, express or implied, with
respect to the names “American Realty Capital,” “ARC” and “AR Capital” licensed
hereunder or the use thereof (including without limitation as to whether the use
of the names “American Realty Capital,” “ARC” and “AR Capital” will be free from
infringement of the intellectual property rights of third
parties.  Notwithstanding the preceding, the Advisor represents and warrants
that it is not aware of any pending claims or litigation or of any claims
threatened in writing regarding the use or ownership of the names “American
Realty Capital,” “ARC” and “AR Capital.”
 
15.          TERM OF AGREEMENT.   This Agreement shall be in effect from the
date hereof through the twentieth anniversary of the date hereof and shall be
automatically renewed for an additional twenty-year term on each anniversary of
such twentieth anniversary date.


16.          TERMINATION BY THE PARTIES.   This Agreement may be terminated upon
sixty (60) days’ prior written notice (a) by the Independent Directors of the
Company or by the Advisor with Cause without penalty, (b) by the Advisor for
Good Reason, or (c) by the Advisor upon a Change of Control; provided, that
termination of this Agreement with Cause shall be upon forty-five (45) days’
prior written notice.  The provisions of Sections 14 and 18 through 30
(inclusive) of this Agreement shall survive any expiration or earlier
termination of this Agreement. 


17.          ASSIGNMENT.   This Agreement may be assigned by the Advisor (a) to
an Affiliate of the Advisor, or (b) to any party with expertise in commercial
real estate and, together with its Affiliates, over $100 million of assets under
management.  The Advisor may assign any rights to receive fees or other payments
under this Agreement to any Person.  This Agreement shall not be assigned by the
Company or the Operating Partnership without the consent of the Advisor, except
in the case of an assignment by the Company or the Operating Partnership to a
Person which is a successor to all the assets, rights and obligations of the
Company or the Operating Partnership, in which case such successor Person shall
be bound hereunder and by the terms of said assignment in the same manner as the
Company or the Operating Partnership, as applicable, is bound by this Agreement.
 
18.          PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.
 
(a)             Amounts Owed .  After the Termination Date, the Advisor shall be
entitled to receive from the Company or the Operating Partnership within thirty
(30) days after the effective date of such termination all amounts then accrued
and owing to the Advisor, including all its interest in the Company’s income,
losses, distributions and capital by payment of an amount equal to the
then-present fair market value of the Advisor’s interest.
  
(b)            Advisor’s Duties.  The Advisor shall promptly upon termination of
this Agreement:
 
 (i)           pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
 
(ii)          deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;
 
(iii)         deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and




--------------------------------------------------------------------------------



 
(iv)         cooperate with the Company and the Operating Partnership to provide
an orderly management transition.
 
19.         INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT.  To the extent that the Articles of Incorporation or the
Operating Partnership Agreement as in effect on the date hereof impose
obligations or restrictions on the Advisor or grant the Advisor certain rights
which are not set forth in this Agreement, the Advisor shall abide by such
obligations or restrictions and such rights shall inure to the benefit of the
Advisor with the same force and effect as if they were set forth herein.
 
20.          INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. 


(a)           The Company and the Operating Partnership, jointly and severally,
shall indemnify and hold harmless the Advisor and its Affiliates, as well as
their respective officers, directors, equity holders, members, partners,
stockholders, other equity holders and employees (collectively, the
“Indemnitees,” and each, an “Indemnitee”), from and against all losses, claims,
damages, losses, joint or several, expenses (including reasonable attorneys’
fees and other legal fees and expenses), judgments, fines, settlements, and
other amounts (collectively, “Losses,” and each, a “Loss”) arising in the
performance of their duties hereunder, including reasonable attorneys’ fees, to
the extent such Losses are not fully reimbursed by insurance, and to the extent
that such indemnification would not be inconsistent with the laws of the State
of New York, the Articles of Incorporation. Notwithstanding the foregoing, the
Company and the Operating Partnership shall not provide for indemnification of
an Indemnitee for any Loss suffered by such Indemnitee, nor shall they provide
that an Indemnitee be held harmless for any Loss suffered by the Company and the
Operating Partnership, unless all the following conditions are met:
 
(i)           the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;
 
(ii)          the Indemnitee was acting on behalf of, or performing services
for, the Company or the Operating Partnership;
 
(iii)         such Loss was not the result of negligence or willful misconduct
by the Indemnitee; and
 
(iv)        such indemnification or agreement to hold harmless is recoverable
only out of the Company’s net assets and not from the Stockholders.
 
(b)           Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company and the Operating Partnership for any Losses arising
from or out of an alleged violation of federal or state securities laws by such
Indemnitee unless one or more of the following conditions are met:
 
(i)           there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the Indemnitee;
 
(ii)         such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or
 
(iii)         a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company or the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.
 
(c)           In addition, the advancement of the Company’s or the Operating
Partnership’s funds to an Indemnitee for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all the following conditions are satisfied:


(i)           the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;
 




--------------------------------------------------------------------------------



(ii)          the legal action is initiated by a third party who is not a
Stockholder or the legal action is initiated by a Stockholder acting in such
Stockholder’s capacity as such and a court of competent jurisdiction
specifically approves such advancement; and
 
(iii)         the Indemnitee undertakes to repay the advanced funds to the
Company or the Operating Partnership, together with the applicable legal rate of
interest thereon, in cases in which such Indemnitee is found not to be entitled
to indemnification.
 
21.          INDEMNIFICATION BY ADVISOR.   The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from Losses, including
reasonable attorneys’ fees to the extent that such Losses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, intentional misconduct, gross negligence or reckless
disregard of its duties; provided, however, that the Advisor shall not be held
responsible for any action of the Board in following or declining to follow any
advice or recommendation given by the Advisor.
 
22.          NOTICES.   Any notice, report or other communication (each a
“Notice”) required or permitted to be given hereunder shall be in writing unless
some other method of giving such Notice is required by the Articles of
Incorporation, the By-laws, and shall be given by being delivered by hand, by
courier or overnight carrier or by registered or certified mail to the addresses
set forth below: 
 
To the Company:
American Realty Capital Trust V, Inc.

405 Park Avenue
New York, New York 10022
Attention:    Edward M. Weil, Jr.
President
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Attention: James P. Gerkis, Esq.
To the Operating Partnership:
American Realty Capital Operating Partnership V, L.P.

405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.


To the Advisor:
American Realty Capital Advisors V, LLC

405 Park Avenue
New York, New York 10022
Attention: Edward M. Weil, Jr.
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
 
Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 22.
 




--------------------------------------------------------------------------------



23.          MODIFICATION.   This Agreement shall not be amended, supplemented,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.
 
24.          SEVERABILITY.   The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
 
25.         GOVERNING LAW.   The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect, without regard to the principles of conflicts of laws thereof.
 
26.          ENTIRE AGREEMENT.   This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.  


27.          NO WAIVER.   Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
28.         PRONOUNS AND PLURALS.   Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
 
29.          HEADINGS.   The titles of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
 
30.          EXECUTION IN COUNTERPARTS.   This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.
 
[Remainder of page intentionally left blank]


 
 








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 
AMERICAN REALTY CAPITAL TRUST V, INC.
 
 
 
 
 
By:
/s/ William M. Kahane
 
 
 
Name: William M. Kahane
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP V, L.P.
 
 
 
 
 
By: 
American Realty Capital Trust V, Inc.
 
 
 
 
 
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ William M. Kahane
 
 
 
Name: William M. Kahane
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
AMERICAN REALTY CAPITAL ADVISORS V, LLC
 
 
 
 
 
By: 
American Realty Capital Trust V Special Limited Partner, LLC
 
 
 
 
 
 
its sole member
 
 
 
 
 
 
By: 
AR Capital, LLC
 
 
 
 
 
 
 
its sole member
 
 
 
 
 
 
By:
/s/ William M. Kahane
 
 
 
Name: William M. Kahane
 
 
 
Title: Manager
 

 
 
 


